DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. Authorization for this examiner’s amendment was given in an interview with the attorney of record, Douglas McAllister, on 8/30/2022.
The application has been amended as follows: 
Claims 26 and 38 are rejoined.
Claims 28-30 are canceled. 
Claim 9, “wherein the direction of displacement” now reads “wherein [[the]] a direction of displacement”
Claim 13, “wherein the axis of rotation” now reads “wherein [[the]] an axis of rotation”
Claim 15, “by a holding hand of an operator” now reads “by a holding hand of [[an]] the operator”
Claim 16, “the displacement movement of the sliding jaw” now reads “[[the]] a displacement movement of the sliding jaw”
Claim 21, “coaxial with the axis of rotation of the actuation device and (ii) the axis of rotation” now reads “coaxial with [[the]] an axis of rotation of the actuation device and (ii) [[the]] an axis of rotation” 
Claim 38, “is transmitted by means of a transmission device” now reads “is transmitted by means of [[a]] the transmission device”
Allowable Subject Matter
2. Claims 1-2, 4-10, 12-13, 15-27 and 31-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 39, Yang (US PGPUB 20140103595) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the relationship of the rotary handle and the guide rail as particularly claimed in combination with all other elements of the claim. 
Regarding claims 1, 36 and 40, Yang (US PGPUB 20140103595) in view of Donaldson (US Patent 4770401) and further in view of Benjamin (US Patent 4478103) and Lodrick (US Patent 4753427) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the relationship of the rotary handle and the guide rail as particularly claimed in combination with all other elements of the respective claim. 
Claims 2, 4-10, 12-13, 15-27, 31-35, 37-38 and 41 are allowed for depending from one of claims 36, 39 or 40. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723                                                                                                                                                                                           
Ldw
/LEE D WILSON/             Primary Examiner, Art Unit 3723                                                                                                                                                                                           	August 31, 2022